

	

		IIA

		109th CONGRESS

		2d Session

		S. J. RES. 32

		IN THE SENATE OF THE UNITED STATES

		

			February 27, 2006

			Ms. Collins introduced

			 the following joint resolution; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		JOINT RESOLUTION

		Disapproving the results of the review

		  conducted by the Committee on Foreign Investment in the United States (CFIUS)

		  into the purchase of Peninsular and Oriental Steam Navigation (P&O) by

		  Dubai Ports World (DP World).

	

	

		Whereas on February 13, 2006, the shareholders of the

			 London-based Peninsular and Oriental Steam Navigation (referred to in this

			 resolution as P&O) approved the acquisition of P&O by

			 Dubai Ports World (referred to in this resolution as DP World)

			 for $6,800,000,000;

		Whereas the transaction transfers P&O North America

			 operations at 21 United States ports, including leasing agreements for terminal

			 operations in New York, Newark, Baltimore, New Orleans, Miami, and

			 Philadelphia;

		Whereas ensuring the security of United States port

			 operations is critical to our Nation’s economic vitality and to national

			 security;

		Whereas DP World is owned by the Government of Dubai, part

			 of the United Arab Emirates;

		Whereas the United Arab Emirates, while our ally in the

			 war on terrorism, has been used as a base for terrorist operations and

			 financing, including in the planning of the attacks of September 11,

			 2001;

		Whereas the 12 member Committee on Foreign Investment in

			 the United States (referred to in this resolution as CFIUS)

			 conducted a review of the transaction within 30 days of formal notification and

			 declined to open an investigation, issuing a statement of no objection to the

			 sale on January 17, 2006; and

		Whereas Congress was not informed of or consulted with

			 regarding this transaction and any potential national security implications:

			 Now, therefore, be it

		

	

		That Congress—

			(1)disapproves the

			 CFIUS review of the transaction referred to in this resolution;

			(2)directs CFIUS to

			 withdraw its statement of no objection related to the transaction referred to

			 in this resolution and to conduct a 45-day investigation, pursuant to section

			 721 of the Defense Production Act of 1950 (50 U.S.C. App. 2170) in order to

			 ensure that the sale described in this resolution will not have an adverse

			 effect on national security; and

			(3)directs CFIUS to

			 brief Members of Congress on the findings of its investigation before the

			 transaction is allowed to proceed.

			

